Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT


This Transition and Separation Agreement (the “Agreement”) is made by and
between Clyde R. Wallin (“Executive”) and Micrel, Incorporated, a California
corporation (the “Company”), effective as of the date Executive signs this
Agreement (the “Effective Date”), with reference to the following facts:


A.    Executive currently serves as the Chief Financial Officer and Vice
President of Finance and Human Resources of the Company.


B.     Executive desires to resign and hereby resigns his employment with the
Company as of November 15, 2013 (the “Termination Date”).    


C.    Executive and the Company want to transition Executive’s duties and end
their relationship amicably and also to establish the obligations of the
parties.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Continued Employment. Unless Executive is terminated by the Company for Cause
(as defined below) or Executive voluntarily resigns from the Company at an
earlier date, Executive shall continue his current position, duties,
compensation arrangements and benefit plan eligibility through the Transition
Date (as defined below). “Cause” means (i) theft, dishonesty or falsification of
any employment or Company records; (ii) malicious or reckless disclosure of the
Company’s confidential or proprietary information; (iii) commission of any
immoral or illegal act or any gross or willful misconduct, where the Company’s
Board of Directors (“Board”) determines that such act or misconduct has (A)
seriously undermined the ability of the Board or management to entrust Executive
with important matters or otherwise work effectively with Executive, (B)
contributed to the Company’s loss of significant revenues or business
opportunities, or (C) significantly and detrimentally effected the business or
reputation of the Company or any of its subsidiaries; and/or (iv) the failure or
refusal by Executive to follow the reasonable and lawful directives of the Board
or the Company’s Chief Executive Officer, provided such failure or refusal
continues after Executive’s receipt of reasonable notice in writing of such
failure or refusal and an opportunity to correct the problem.
2.    Transition Period. Unless Executive’s employment with the Company is
terminated by the Company for Cause or Executive voluntarily resigns from the
Company prior to the Termination Date, during the period of time (the
“Transition Period”) commencing on the date determined in the sole discretion of
the Company (“Transition Date”) and ending on the Termination Date, Executive
shall remain employed by the Company as a senior advisor to the Chief Executive
Officer and Executive shall provide transition services in Executive’s areas of
expertise and work experience and responsibility and such other duties as shall
be assigned by the Chief Executive Officer or other officer of the Company
designated by the Chief Executive Officer (“Transition Duties”). During the
Transition Period, Executive shall continue his current compensation
arrangements and benefit plan eligibility, and shall continue to work at Company
offices during normal business hours, or, at Company’s sole discretion, such
reduced workweek as deemed appropriate by the Company. Executive acknowledges
and agrees that, during the Transition Period, Executive may only accept
employment with third parties to the extent Executive receives written consent
from the Company’s Chief Executive Officer. Without limiting the foregoing, in
the event Company terminates Executive’s employment without Cause prior to the
Termination Date, then, subject to the execution of this Agreement and
Executive’s delivery to the

1











--------------------------------------------------------------------------------



Company of the General Release of Claims attached hereto as Exhibit A (the
“Release of Claims”) that becomes effective and irrevocable on or within thirty
(30) days following the date of such termination of employment and Executive’s
performance of his continuing obligations pursuant to this Agreement and that
certain Confidential Information and Invention Assignment Agreement entered into
between Executive and the Company effective as of January 12, 2009, as may be
amended from time to time (the “Confidentiality Agreement”), the Company shall
accelerate Executive’s restricted stock unit and stock option vesting as set
forth in Section 4 hereof and pay to Executive in a cash lump sum as soon as
administratively practicable after the Release of Claims becomes effective and
irrevocable, an amount equal to the amount of base salary Executive would have
earned had he remained an employee of the Company through the Termination Date.
Furthermore, Executive agrees that so long as he is, in good faith, available to
provide services to the Company after the Termination Date, and if so requested
in writing by the Company on or before the Termination Date, Executive shall
continue employment with the Company with his current compensation arrangements
and benefit plan eligibility for up to three months but no less than one month
beyond the Termination Date. If the Executive agrees to extend his employment as
requested by the Company, Executive will be paid for a minimum of at least one
month whether or not the Company requires his services for the entire one month
period.
3.    Securities Laws. Executive acknowledges that, while continuing to serve as
the Company’s Chief Financial Officer and Vice President of Finance and Human
Resources, Executive shall continue to be subject to the requirements of Section
16 of by the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
Executive acknowledges that to the extent required by the Exchange Act,
Executive will have continuing obligations under Section 16(a) and 16(b) of the
Exchange Act to report his transactions in Company common stock for six (6)
months following the Transition Date. Executive hereby agrees not to undertake,
directly or indirectly, any reportable transactions with respect to the common
stock of the Company held by Executive until the end of such six (6) month
period.
4.    Transition Benefit.
(a)    Accelerated Vesting. Without admission of any liability, fact or claim,
the Company hereby agrees, subject to Executive’s continued employment with the
Company through the Termination Date, the execution of this Agreement and
Executive’s delivery to the Company of the Release of Claims that becomes
effective and irrevocable on or within thirty (30) days following the
Termination Date, and Executive’s performance of his continuing obligations
pursuant to this Agreement and the Confidentiality Agreement to provide the
acceleration of the vesting of each stock option and restricted stock unit held
by Executive to the extent such stock option or restricted stock unit would have
vested had Executive’s employment with the Company continued through January 13,
2014, such acceleration to be effective as of the date the Release of Claims
first becomes irrevocable. Executive’s stock options shall remain exercisable
until the three month anniversary of the date the Release of Claims first
becomes irrevocable. Any stock options held by Executive but not exercised prior
to the three month anniversary of the date Executive terminates employment with
the Company will thereupon automatically terminate.     
(b)    Sole Separation Benefit. Executive agrees that the accelerated vesting
provided by this Section 4 is not required under the Company’s normal policies
and procedures and is provided solely in connection with this Agreement and the
Release of Claims. Executive acknowledges and agrees that the accelerated
vesting referenced in this Section 4 constitutes adequate and valuable
consideration, in and of itself, for the promises contained in this Agreement
and the Release of Claims.

2











--------------------------------------------------------------------------------



5.    Final Paycheck. Executive acknowledges and agrees that, unless Executive’s
employment with the Company is terminated earlier by the Company for Cause or by
Executive for any reason, Executive’s status as an employee of the Company will
end effective as of the Termination Date. As soon as administratively
practicable on or after the Termination Date, the Company will pay Executive all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Termination Date, subject to standard payroll deductions and
withholdings. Following the Termination Date, Executive may elect to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.
6.    Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof.
7.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 7, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended by the Civil
Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq.;
the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the Sarbanes-Oxley Act of
2002; the California Labor Code; the employment and civil rights laws of
California; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.



3











--------------------------------------------------------------------------------



(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(v)    Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
8.    Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 8(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.



4











--------------------------------------------------------------------------------



(b)    Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.
(c)    Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he has in his possession, custody or control
on the Termination Date.
9.    Executive Representations. Executive warrants and represents that (a) he
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.
10.    No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.
11.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.
12.    Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Release of Claims and the agreements evidencing the outstanding
equity awards, constitutes the entire agreement between the parties with regard
to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof. Executive acknowledges that there are no other agreements, written, oral
or implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing



5











--------------------------------------------------------------------------------



must be signed by Executive and a duly authorized officer of the Company or
member of the Board and recited that it is intended to modify this Agreement.
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.
13.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
14.    Maintaining Confidential Information. Executive reaffirms his obligations
under his Confidentiality Agreement.
15.    Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment. 


[Signature Page Follows]

6











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.




DATED: August 23, 2013
/s/ Clyde R. Wallin____________
Clyde R. Wallin








Micrel, Incorporated
    
DATED: August 23, 2013


By: /s/ Raymond D. Zinn_______
Raymond D. Zinn
President and Chief Executive Officer


                        


                        











































 

--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into as of
_________________, 2013, between Clyde R. Wallin (“Executive”) and Micrel,
Incorporated, a California corporation (the “Company”) (collectively referred to
herein as the “Parties”), effective eight (8) days after Executive’s signature
hereto (the “Effective Date”), unless Executive revokes his acceptance of this
Release as provided in Paragraph 1(c), below.


1.    Executive’s Release of the Company. Executive understands that by agreeing
to this Release, Executive is agreeing not to sue, or otherwise file any claim
against, the Company or any of its employees or other agents for any reason
whatsoever based on anything that has occurred as of the date Executive signs
this Release.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, including Claims
arising under federal, state, or local laws relating to employment, Claims of
any kind that may be brought in any court or administrative agency, any Claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq. the
Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of
2002; the California Labor Code; the employment and civil rights laws of
California; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.
(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

A-1



--------------------------------------------------------------------------------



(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(v)    Claims for indemnification under the Company’s Bylaws, California Labor
Code Section 2802 or any other applicable law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
(i)    Executive has the right to consult with an attorney before signing this
Release;
(ii)    Executive has been given at least twenty-one (21) days to consider this
Release;
(iii)    Executive has seven (7) days after signing this Release to revoke it,
and Executive will not receive the severance benefits provided by Section 4 of
that certain Transition and Separation Agreement entered into between the
Parties as of August 23, 2013 (the “Transition and Separation Agreement”) unless
and until such seven (7) day period has expired. If Executive wishes to revoke
this Release, Executive must deliver notice of Executive’s revocation in
writing, no later than 5:00 p.m. Pacific Time on the 7th day following
Executive’s execution of this Release to Micrel General Counsel, fax:
408-474-1077.
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”


BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

A-2



--------------------------------------------------------------------------------



2.    Executive Representations. Executive represents and warrants that:
(a)    Executive has returned to the Company all Company property in Executive’s
possession;
(b)    Executive is not owed wages, commissions, bonuses or other compensation,
other than the accelerated vesting which provided in Section 4 of the Transition
and Separation Agreement;
(c)    During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
worker’s compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation
pursuant to worker’s compensation law;
(d)    From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and
(e)    Executive has not initiated any adversarial proceedings of any kind
against the Company or against any other person or entity released herein, nor
will Executive do so in the future, except as specifically allowed by this
Release.
3.    Maintaining Confidential Information. Executive reaffirms his obligations
under that certain that certain Confidential Information and Invention
Assignment Agreement entered into between Executive and the Company effective as
of January 12, 2009, as may be amended from time to time (the “Confidentiality
Agreement”).
4.    Cooperation with the Company. Executive reaffirms his obligations to
cooperate with the Company pursuant to Section 14 of the Transition and
Separation Agreement.
5.    Severability. The provisions of this Release are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.
6.    Choice of Law. This Release shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.
7.    Integration Clause. This Release and the Transition and Separation
Agreement contain the Parties’ entire agreement with regard to the transition
and separation of Executive’s employment, and supersede and replace any prior
agreements as to those matters, whether oral or written. This Release may not be
changed or modified, in whole or in part, except by an instrument in writing
signed by Executive and the Chief Executive Officer of the Company.
8.    Execution in Counterparts. This Release may be executed in counterparts
with the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.
9.    Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

A-3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.


                    


EXECUTIVE
 
 
MICREL, INCORPORATED
 
 
 
 
 
 
 
 
 
 
Clyde R. Wallin
 
 
By: Raymond D. Zinn
 
 
 
 
Title: President and Chief Financial Officer
 
 
 
 
 
 
Date:
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 

                        


                    







A-4

